
	
		III
		112th CONGRESS
		1st Session
		S. RES. 76
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2011
			Mr. Casey (for himself
			 and Mr. Toomey) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the soldiers of the 14th
		  Quartermaster Detachment of the United States Army Reserve who were killed or
		  wounded during Operation Desert Shield and Operation Desert
		  Storm.
	
	
		Whereas 13 soldiers of the 14th Quartermaster Detachment
			 of the United States Army Reserve, stationed in Greensburg, Pennsylvania, were
			 killed, and 43 wounded, in Dhahran, Saudi Arabia, while supporting operations
			 to liberate the people of Kuwait and defend the Kingdom of Saudi Arabia;
		Whereas Specialist Steven E. Atherton, 14th Quartermaster
			 Detachment, of Nurmine, Pennsylvania, was killed on February 25, 1991, while
			 loyally serving his country during Operation Desert Storm;
		Whereas Specialist John A. Boliver, Jr., 14th
			 Quartermaster Detachment, of Monongahela, Pennsylvania, was killed on February
			 25, 1991, while loyally serving his country during Operation Desert
			 Storm;
		Whereas Sergeant Joseph P. Bongiorni III, 14th
			 Quartermaster Detachment, of Hickory, Pennsylvania, was killed on February 25,
			 1991, while loyally serving his country during Operation Desert Storm;
		Whereas Sergeant John T. Boxler, 14th Quartermaster
			 Detachment, of Johnstown, Pennsylvania, was killed on February 25, 1991, while
			 loyally serving his country during Operation Desert Storm;
		Whereas Specialist Beverly S. Clark, 14th Quartermaster
			 Detachment, of Armagh, Pennsylvania, was killed on February 25, 1991, while
			 loyally serving her country during Operation Desert Storm;
		Whereas Sergeant Allen B. Craver, 14th Quartermaster
			 Detachment, of Penn Hills, Pennsylvania, was killed on February 25, 1991, while
			 loyally serving his country during Operation Desert Storm;
		Whereas Specialist Frank S. Keough, 14th Quartermaster
			 Detachment, of North Huntington, Pennsylvania, was killed on February 25, 1991,
			 while loyally serving his country during Operation Desert Storm;
		Whereas Specialist Anthony E. Madison, 14th Quartermaster
			 Detachment, of Monessen, Pennsylvania, was killed on February 25, 1991, while
			 loyally serving his country during Operation Desert Storm;
		Whereas Specialist Christine L. Mayes, 14th Quartermaster
			 Detachment, of Rochester Mills, Pennsylvania, was killed on February 25, 1991,
			 while loyally serving her country during Operation Desert Storm;
		Whereas Specialist Steven J. Siko, 14th Quartermaster
			 Detachment, of Latrobe, Pennsylvania, was killed on February 25, 1991, while
			 loyally serving his country during Operation Desert Storm;
		Whereas Specialist Thomas G. Stone, 14th Quartermaster
			 Detachment, of Falconer, New York, was killed on February 25, 1991, while
			 loyally serving his country during Operation Desert Storm;
		Whereas Sergeant Frank J. Walls, 14th Quartermaster
			 Detachment, of Hawthorne, Pennsylvania, was killed on February 25, 1991, while
			 loyally serving his country during Operation Desert Storm;
		Whereas Specialist Richard V. Wolverton, 14th
			 Quartermaster Detachment, of Latrobe, Pennsylvania, was killed on February 25,
			 1991, while loyally serving his country during Operation Desert Storm;
			 and
		Whereas this year marks the twentieth anniversary of the
			 meritorious service of these Pennsylvanians, and others in Pennsylvania-based
			 units, which contributed to the liberation of the people of Kuwait and the
			 defense of the Kingdom of Saudi Arabia: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 service and sacrifice of Pennsylvanians during Operation Desert Shield and
			 Operation Desert Storm;
			(2)honors the 13
			 soldiers of the 14th Quartermaster Detachment of the United States Army Reserve
			 who were killed in action on February 25, 1991, in Dhahran, Saudi
			 Arabia;
			(3)pledges its
			 gratitude and support to the families of these soldiers; and
			(4)encourages the
			 people of the United States to commemorate and honor the role and contribution
			 of Pennsylvanians and Pennsylvania-based units of the Army National Guard, Army
			 Reserve, Marine Corps Reserve, Naval Reserve, Air National Guard, and Air Force
			 Reserve who supported Operation Desert Shield and Operation Desert
			 Storm.
			
